DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Amendments for claims 132, 134, 136-138, and 144 have been entered. No new matter found.
Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 09/08/2022 have been fully considered but is not convincing. The claim as currently recited only requires the coronary reperfusion therapy to be applied at the conclusion (i.e., any time after) the initial support period. The reference to Kapur clearly states that the support period occurs prior to the reperfusion therapy. For at least the reasons cited above, the rejection is maintained and is FINAL. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 132, 137, 139-142, 144, and 148-149 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “The Impella to Balloon (ITB) Strategy Limits Infarct Size and Improves Survival in Acute Myocardial Infarction Complicated by Cardiogenic Shock: A Bench to Bedside Study” (online - https://www.jacc.org/doi/epdf/10.1016/j.jacc.2015.08.927) to Kapur et al. – previously presented. in view of US Pat Pub No. 20200324033 granted to Agah et al. (hereafter “Agah” – previously presented).

Regarding claim 132, Kapur discloses a method of supporting a patient's heart that has sustained myocardial infarction (background: “to limit ischemia reperfusion injury (IRI) in acute myocardial infraction (AMI)”), the method comprising the steps of: inserting a mechanical circulatory support device into the patient after the myocardial infarction (background: “mechanical unloading of the left ventricle (LV)” which is understood to be inserting a support device within the heart to provide the mechanical unloading. Background section further recites “We explored the kinetics of LV unloading with an axial flow catheter (Impella) in relation to balloon reperfusion as a strategy to reduce infarct size and improve survival in AMI”…Conclusion: “with an axial flow catheter…is associated with reduced infarct size”), the mechanical circulatory support device comprising a microaxial blood pump with an onboard motor and a cannula inserted into the heart across a valve (Background “We explored the kinetics of LV unloading with an axial flow catheter (Impella)…” the pump is understood to be inserted into the heart and at least across one valve to provide the mechanical unloading); operating the mechanical circulatory support device continuously for an initial support period of from 30 minutes to less than 60 minutes (Method: “15, 30, or 60 minutes of LV unloading before 120 minutes of coronary reperfusion” and page B96, Conclusion: “Primary LV unloading with an axial flow catheter for 30 or 60 minutes before, not after, coronary reperfusion is associated with reduced infarct size”; it is noted that ‘from 30 minutes to less than 60 minutes’ is understood to be any value including 30 and less than 60 minutes. Therefore, LV unloading of 30 as recited above would read over the claimed limitation. Additionally, less than 60 would include 59 minutes and 59 seconds. which is understood to be also taught by the “60 minutes” recited by Kapur); and at the conclusion of the initial support period (page B95, method, clearly stating that the unloading occurs prior to reperfusion), applying a coronary reperfusion therapy to the heart (Method: “15, 30, or 60 minutes of LV unloading before 120 minutes of coronary reperfusion”) wherein operating the mechanical circulatory support device continuously for the initial support period occurs prior to applying the coronary reperfusion therapy (page B96, under Conclusion: “Primary LV unloading with an axial flow catheter for 30 or 60 minutes before, not after, coronary reperfusion is associated with reduced infarct size”). However, Kapur fails to explicitly disclose operating the pump at a rate of at least 2.5 L/min of blood flow. 
Agah teaches that it is known to use a mechanical circulatory support device comprising a microaxial blood pump (e.g. para 0047 “the blood pump 101 can include a miniature axial heart pump”) with an onboard motor (e.g. para 0047 “can include a miniature pump similar”) and a cannula (e.g. para 0037) inserted into the heart across a valve (e.g. Col. 4, lines 20-24, Fig. 2) and operating at a rate of at least 2.5 L/min of blood flow (e.g. para 0047 “The blood pump 101 produces any suitable blood flow rate, for example a flow rate of between 0.5 liters per minute and 3 liters per minute”). This would supplement the heart’s pumping ability which provides the predictable result of providing blood flow from left ventricle of the heart to the aorta in providing temporary means to assist the patient in recovering from a heart failure (Kapur – LV unloading). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Kapur with the teachings of Agah to provide a microaxial blood pump that is positioned invasively to generate a blood flood that would supplement the heart’s pumping ability and provides the predictable result of providing blood flow from left ventricle of the heart to the aorta in providing temporary means to assist the patient in recovering from a heart failure.

Regarding claim 137, Kapur as modified by Agah (hereinafter “modified Kapur”) renders the method of claim 132 obvious as recited hereinabove, Kapur discloses wherein the microaxial blood pump is percutaneously inserted into the patient (Method: discusses patients were treated by “percuta-neous coronary reperfusion”) and positioned in the heart across the valve, wherein the valve is aortic valve, with a distal end of the microaxial blood pump located in left ventricle of the heart (Background: mechanical unloading of the left ventricle (LV)”; it is understood that to perform the UV unloading, the pump will be positioned in the heart as recited), and wherein prior to applying the coronary reperfusion therapy, the microaxial blood pump is operated to unload the left ventricle (page B96, under Conclusion: “Primary LV unloading with an axial flow catheter for 30 or 60 minutes before, not after, coronary reperfusion is associated with reduced infarct size”), for the initial support period of from 30 minutes to less than 60 minutes (Method: “15, 30, or 60 minutes of LV unloading before 120 minutes of coronary reperfusion” and page B96, Conclusion: “Primary LV unloading with an axial flow catheter for 30 or 60 minutes before, not after, coronary reperfusion is associated with reduced infarct size”; it is noted that ‘from 30 minutes to less than 60 minutes’ is understood to be any value including 30 and less than 60 minutes. Therefore, LV unloading of 30 as recited above would read over the claimed limitation. Additionally, less than 60 would include 59 minutes and 59 seconds. which is understood to be also taught by the “60 minutes” recited by Kapur), while Agah teaches the pump to operate at the rate of at least 2.5 L/min of blood flow (e.g. para 0047 “The blood pump 101 produces any suitable blood flow rate, for example a flow rate of between 0.5 liters per minute and 3 liters per minute” – see rejection and modification of Kapur with Agah in claim 1 above).

Regarding claim 139, modified Kapur renders the method of claim 132 obvious as recited hereinabove, Kapur discloses wherein the mechanical circulatory support device is inserted percutaneously into the patient (method: discusses patients were treated by “percuta-neous coronary reperfusion”).  

Regarding claim 140, modified Kapur renders the method of claim 132 obvious as recited hereinabove, Kapur discloses wherein the method results in at least one of: a reduction in levels of BAX protein and active Caspase-3 antibody in patient cardiac tissue near the myocardial infarction; and an increase in levels of BCL-2 and BCL-XL proteins in patient cardiac tissue near the myocardial infarction (It is noted that the claim does not require any further step. The claim merely recites a consequence of previous steps. Since the previous steps were disclosed to be the same, the same results will be obtained).   

Regarding claim 141, modified Kapur renders the method of claim 132 obvious as recited hereinabove, Kapur teaches wherein the method results in at least one of: an increase in stromal derived factor la (SDF-la) protein levels in patient cardiac tissue near the myocardial infarction; a maintenance of activity levels of MMP-2 and MMP-9 enzymes in patient cardiac tissue near the myocardial infarction; and a limitation on upregulation of DPP-4 protein expression and activity in patient cardiac tissue near the myocardial infarction (It is noted that the claim does not require any further step. The claim merely recites a consequence of previous steps. Since the previous steps were disclosed to be the same, the same results will be obtained).

Regarding claim 142, modified Kapur renders the method of claim 132 obvious as recited hereinabove, Kapur teaches wherein the method results in at least one of: a reduction in circulating levels of brain natriuretic peptide (BNP) in blood of the patient; an increase in mRNA levels of SERCA expression in patient cardiac cells near the myocardial infarction; and a reduction in levels of calcineurin activity and Type I collagen in patient cardiac tissue near the myocardial infarction while maintaining levels of b-MHC in a non-infarct region of the patient's heart (It is noted that the claim does not require any further step. The claim merely recites a consequence of the previous steps. Since the previous steps were disclosed to be the same, the same results will be obtained).  

Regarding claim 144, Kapur discloses a method of preventing or limiting effects of heart failure in a patient that has sustained myocardial infarction by reducing maladaptive cardiac remodeling in the patient (background: “to limit ischemia reperfusion injury (IRI) in acute myocardial infraction (AMI)”), the method comprising the steps of: percutaneously inserting into a vasculature of the patient (Background: mechanical unloading of the left ventricle (LV)”; it is understood that to perform the UV unloading, the pump will be positioned in the heart as recited) a microaxial blood pump- comprising an onboard motor with a rotor and a stator (Background “We explored the kinetics of LV unloading with an axial flow catheter (Impella)…” the pump is understood to be inserted into the heart and at least across one valve to provide the mechanical unloading; furthermore it is understood that the microaxial pump includes a rotor and a stator to operate the pump), and a cannula (Background “catheter”), and positioning the cannula across aortic valve of the heart of the patient, with a distal end of the cannula located in left ventricle of the heart of the patient and a proximal end of the microaxial blood pump located in aorta (Background: mechanical unloading of the left ventricle (LV)”; it is understood that to perform the UV unloading, the pump will be positioned in the heart as recited); operating the microaxial blood pump continuously for an initial support period of from 30 minutes to less than 60 minutes to unload the left ventricle (Method: “15, 30, or 60 minutes of LV unloading before 120 minutes of coronary reperfusion” and page B96, Conclusion: “Primary LV unloading with an axial flow catheter for 30 or 60 minutes before, not after, coronary reperfusion is associated with reduced infarct size”; it is noted that ‘from 30 minutes to less than 60 minutes’ is understood to be any value including 30 and less than 60 minutes. Therefore, LV unloading of 30 as recited above would read over the claimed limitation. Additionally, less than 60 would include 59 minutes and 59 seconds. which is understood to be also taught by the “60 minutes” recited by Kapur) and at the conclusion of the initial support period (page B95, method, clearly stating that the unloading occurs prior to reperfusion), applying a coronary reperfusion therapy to the heart of the patient (Method: “15, 30, or 60 minutes of LV unloading before 120 minutes of coronary reperfusion”), wherein operating the microaxial blood pump continuously for the initial support period occurs prior to applying the coronary reperfusion therapy (page B96, under Conclusion: “Primary LV unloading with an axial flow catheter for 30 or 60 minutes before, not after, coronary reperfusion is associated with reduced infarct size”).  However, Kapur fails to explicitly disclose operating the pump at a rate of at least 2.5 L/min of blood flow. 
Agah teaches that it is known to use a mechanical circulatory support device comprising a microaxial blood pump (e.g. para 0047 “the blood pump 101 can include a miniature axial heart pump”) with an onboard motor (e.g. para 0047 “can include a miniature pump similar”) and a cannula (e.g. para 0037) inserted into the heart across a valve (e.g. Col. 4, lines 20-24, Fig. 2) and operating at a rate of at least 2.5 L/min of blood flow (e.g. para 0047 “The blood pump 101 produces any suitable blood flow rate, for example a flow rate of between 0.5 liters per minute and 3 liters per minute”). This would supplement the heart’s pumping ability which provides the predictable result of providing blood flow from left ventricle of the heart to the aorta in providing temporary means to assist the patient in recovering from a heart failure (Kapur – LV unloading). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Kapur with the teachings of Agah to provide a microaxial blood pump that is positioned invasively to generate a blood flood that would supplement the heart’s pumping ability and provides the predictable result of providing blood flow from left ventricle of the heart to the aorta in providing temporary means to assist the patient in recovering from a heart failure.

Regarding claim 148, modified Kapur renders the method of claim 144 obvious as recited hereinabove, Kapur discloses wherein the method results in: a reduction of at least one of: infarct size and left ventricle scar size (Conclusion: “Primary LV unloading with an axial flow catheter for 30 or 60 minutes before, not after, coronary reperfusion is associated with reduced infarct size” - It is noted that the claim does not require any further step. The claim merely recites a consequence of the previous steps. Since the previous steps were disclosed to be the same, the same results will be obtained).  

Regarding claim 149, modified Kapur renders the method of claim 144 obvious as recited hereinabove, Kapur discloses wherein the method results in at least one of: a reduction in levels of BAX protein and active Caspase-3 antibody in patient cardiac tissue near the myocardial infarction; an increase in levels of BCL-2 and BCL-XL proteins in patient cardiac tissue near the myocardial infarction; an increase in stromal derived factor la (SDF-la) protein levels in patient cardiac tissue near the myocardial infarction; a maintenance of activity levels of MMP-2 and MMP-9 enzymes in patient cardiac tissue near the myocardial infarction; a limitation on upregulation of DPP-4 protein expression and activity in patient cardiac tissue near the myocardial infarction; a reduction in circulating levels of brain natriuretic peptide (BNP) in blood of the patient; an increase in mRNA levels of SERCA expression in patient cardiac cells near the myocardial infarction; and a reduction in levels of calcineurin activity and Type I collagen in patient cardiac tissue near the myocardial infarction while maintaining levels of b-MHC in a non-infarct region of the heart of the patient (It is noted that the claim does not require any further step. The claim merely recites a consequence of the previous steps. Since the previous steps were disclosed to be the same, the same results will be obtained).  

Claims 133 and 145 are rejected under 35 U.S.C. 103 as being unpatentable over ‘modified Kapur’ as applied to claims 132, 137, 139-142, 144, and 148-149  above, and further in view of US Pat Pub No. 20180078159 granted to Edelman et al. (hereinafter “Edelman” – previously presented).

Regarding claim 133, modified Kapur renders the method of claim 132 obvious as recited hereinabove, Agah teaches wherein the mechanical circulatory support device is operated at a rate (e.g. para 0047 “The blood pump 101 produces any suitable blood flow rate, for example a flow rate of between 0.5 liters per minute and 3 liters per minute.”) but fails to explicitly disclose a cardiac output of at least 3.5 L/min of blood flow. However, Edelman teaches that the heart pump system can be 0.5 liters/minute, 1 liter /minute, 1.5 liters per minute, 2 liters/minute, 2.5 liters/minute, 3 liters/minute, 3.5 liters/minute, 4 liters/minute, 4.5 liters/minute, 5 liters/minute, greater than 5 liters/minute or any other suitable flow rate to provide a pump that would capture the predictable result of working in parallel to the native cardiac output of the heart (e.g. para 0069). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of modified Kapur with the teachings of Edelman to provide a pump that would capture the predictable result of working in parallel to the native cardiac output of the heart.

Regarding claim 145, modified Kapur renders the method of claim 144 obvious as recited hereinabove, Agah teaches wherein the mechanical circulatory support device is operated at a rate (e.g. para 0047 “The blood pump 101 produces any suitable blood flow rate, for example a flow rate of between 0.5 liters per minute and 3 liters per minute.”) but fails to explicitly disclose a cardiac output of at least 3.5 L/min of blood flow. However, Edelman teaches that the heart pump system can be 0.5 liters/minute, 1 liter /minute, 1.5 liters per minute, 2 liters/minute, 2.5 liters/minute, 3 liters/minute, 3.5 liters/minute, 4 liters/minute, 4.5 liters/minute, 5 liters/minute, greater than 5 liters/minute or any other suitable flow rate to provide a pump that would capture the predictable result of working in parallel to the native cardiac output of the heart (e.g. para 0069). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of modified Kapur with the teachings of Edelman to provide a pump that would capture the predictable result of working in parallel to the native cardiac output of the heart.

Claims 134-136, 138, 146-147, and 151-152 are rejected under 35 U.S.C. 103 as being unpatentable over ‘modified Kapur’ as applied to claims 132, 137, 139-142, 144, and 148-149  above, and further in view of US Pat Pub No. 20080097385 issued to Johansen et al. (hereinafter “Johansen” – previously recited).
Regarding claim 134, modified Kapur renders the method of claim 132 obvious as recited hereinabove, but fail to disclose wherein after the initial support period, the heart is unloaded by the mechanical circulatory support device concurrently with applying the reperfusion therapy.  
Johansen teaches a similar method for preventing injury to an organ or tissue in a subject before, during or after reperfusion following an ischemic event to the organ or tissue (abstract, paras 0009, 0029 and 0040). Johansen teaches that it is known to provide pumping the heart and reducing reperfusion for a period of time and to resume perfusion in a cyclical manner for a period of time which prevents injury to the organ or tissue in the subject during or after reperfusion following an ischemic event (para 0029). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kapur with the teachings of Johansen to provide continuing mechanical support with reperfusion therapy to provide the predictable result of preventing injury to the organ or tissue in the subject during or after reperfusion following an ischemic event.

Regarding claim 135, modified Kapur renders the method of claim 132 obvious as recited hereinabove, but fails to disclose further comprising the step of supporting the heart by an intra-aortic balloon pump or an extracorporeal membrane oxygenation (ECMO) pump, in combination with the mechanical circulatory support device.  
Johansen teaches further comprising the step of supporting the heart by an intra-aortic balloon pump or an extracorporeal membrane oxygenation (ECMO) pump, in combination with the mechanical circulatory support device (para 0033, 0042-0043). This provides for reperfusion the organ or tissue that has suffered from an ischemic injury (para 0034). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kapur with the teachings of Johansen to provide an external pump to capture the predictable result of providing a pump to perform reperfusion of the organ or tissue that has suffered from an ischemic injury.

Regarding claim 136, modified Kapur renders the method of claim 132 obvious as recited hereinabove, but fails to disclose wherein the coronary reperfusion therapy comprises at least one of primary percutaneous coronary intervention (PCI) and fibrinolysis.  Johansen teaches wherein the reperfusion therapy comprises at least one of primary percutaneous coronary intervention (PCI) and fibrinolysis (e.g. para 0025 “a method of minimizing damage in an ischemic/ reperfused heart muscle by providing a protective effect when it is applied in the treatment of ischemic heart disease in conjunction with percutaneous transluminal coronary angioplasty (PTCA) and/or coronary artery bypass grafting surgery (CABG)”). This provides for minimizing damage in an ischemic/reperfused heart muscle while reperfusion the organ or tissue that has suffered from an ischemic injury (para 0034). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kapur with the teachings of Johansen to provide a protective effect as recited to minimizing damage in an ischemic/reperfused heart muscle while reperfusion the organ or tissue that has suffered from an ischemic injury.

Regarding claim 138, modified Kapur renders the method of claim 137 obvious as recited hereinabove, further comprising the step of: removing the microaxial blood pump from the patient's heart after applying the coronary reperfusion therapy (Method: providing for LV unloading prior to reperfusion using microaxial pump”). Although it is understood that the pump would be removed following the procedure, Kapur does not explicitly disclose providing such step. Johansen however teaches that it is known to remove the microaxial blood pump from the patient's heart after applying the reperfusion therapy (e.g. para 0032 “remove the device from the lumen of the blood vessel”) which allows for the reperfusion (i.e., blood flow to the organ or tissue) to be restored (para 0032). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kapur with the teachings of Johansen to provide removing the pump following the therapy to provide the predictable result of allowing for the reperfusion to be restored. 

Regarding claim 146, modified Kapur renders the method of claim 144 obvious as recited hereinabove, but fails to disclose comprising the step of: after the initial support period, continuing operating the microaxial blood pump in parallel with applying the coronary reperfusion therapy.  
Johansen teaches a similar method for preventing injury to an organ or tissue in a subject before, during or after reperfusion following an ischemic event to the organ or tissue (abstract, paras 0009, 0029 and 0040). Johansen teaches that it is known to provide pumping the heart and reducing reperfusion for a period of time and to resume perfusion in a cyclical manner for a period of time which prevents injury to the organ or tissue in the subject during or after reperfusion following an ischemic event (para 0029). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kapur with the teachings of Johansen to provide continuing mechanical support with reperfusion therapy to provide the predictable result of preventing injury to the organ or tissue in the subject during or after reperfusion following an ischemic event.

Regarding claim 147, modified Kapur renders the method of claim 144 obvious as recited hereinabove, but fails to disclose, comprising the step of: after the initial support period, continuing operating the microaxial blood pump in parallel with applying the coronary reperfusion therapy for a total support period of at least 3 hours. Johansen teaches after the initial support period, continuing operating the microaxial blood pump in parallel with applying the coronary reperfusion therapy for a total support period of at least 3 hours (paras 0009 and 0044). This provides for preventing injury to an organ or tissue in a subject before, during or after reperfusion (para 0009). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kapur with the teachings of Johansen to provide continuing treatment after reperfusion by continuing to repeat the steps as provided in paragraph 0009 to provide the predictable result of preventing injury to an organ or tissue in a subject after reperfusion.

Regarding claim 151, modified Kapur renders the method of claim 144 obvious as recited hereinabove, but fails to disclose wherein the coronary reperfusion therapy comprises at least one of: primary percutaneous coronary intervention (PCI) and fibrinolysis.   Johansen teaches wherein the reperfusion therapy comprises at least one of primary percutaneous coronary intervention (PCI) and fibrinolysis (e.g. para 0025 “a method of minimizing damage in an ischemic/reperfused heart muscle by providing a protective effect when it is applied in the treatment of ischemic heart disease in conjunction with percutaneous transluminal coronary angioplasty (PTCA) and/or coronary artery bypass grafting surgery (CABG)”). This provides for minimizing damage in an ischemic/reperfused heart muscle while reperfusion the organ or tissue that has suffered from an ischemic injury (para 0034). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kapur with the teachings of Johansen to provide a protective effect as recited to minimizing damage in an ischemic/reperfused heart muscle while reperfusion the organ or tissue that has suffered from an ischemic injury.

Regarding claim 152, modified Kapur as further modified by Johansen renders the method of claim 151 obvious as recited hereinabove, Johansen further teaches wherein the PCI comprises implanting a stent in the patient (para 0069) which would provide the predictable result of inserting a stent without increasing the adverse events (para 0069). It would have been obvious to one of ordinary skill in the art at the time to modify the modified Kapur with the additional teachings of Johansen to implant a stent in the patient to provide the predictable result of capturing the benefits of the stent without increase the adverse events. 

Claims 143 and 150 are rejected under 35 U.S.C. 103 as being unpatentable over ‘modified Kapur’ as applied to claims 132, 137, 139-142, 144, and 148-149  above, and further in view of US Pat Pub No. 20160129233 granted to Hoffmann (previously presented).
Regarding claim 143, modified Kapur renders the method of claim 132, but fails to disclose wherein the heart has an ST Segment Elevation Sum (ΣSTE) of greater than 4 mm. However Hoffmann teaches that it is known that the heart can have an ST Segment Elevation Sum (ΣSTE) of greater than 4 (e.g. para 0058). This would provide the predictable result of confirming STEMI in a patient (e.g. para 0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kapur with the teachings of Hoffmann to provide the predictable result of confirming STEMI in a patient. 

Regarding claim 150, modified Kapur renders the method of claim 144 obvious as rendered hereinabove, but fail to disclose wherein the heart has an ST Segment ST Segment Elevation Sum (ΣSTE) of greater than 4. However Hoffmann teaches that it is known that the heart can have an ST Segment Elevation Sum (ΣSTE) of greater than 4 (e.g. para 0058). This would provide the predictable result of confirming STEMI in a patient (e.g. para 0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Kapur with the teachings of Hoffmann to provide the predictable result of confirming STEMI in a patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792